      Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 1 of 47




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself
and its members, et al.,

     Plaintiffs,
                                                   CIVIL ACTION FILE
v.                                                 No. 1:19-cv-02973-SCJ

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity,
et al.,

     Defendants.



                                     ORDER

        This matter is before the Court on Plaintiffs’ Motion for Preliminary

Injunction. Doc. No. [24].1

        On June 28, 2019, Plaintiffs SisterSong Women of Color Reproductive

Justice Collective, on behalf of itself and its members; Feminist Women’s

Health Center, Planned Parenthood Southeast, Inc., Atlanta Comprehensive



      All citations are to the electronic docket unless otherwise noted, and all page
        1

numbers are those imprinted by the Court’s docketing software.
                                         1
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 2 of 47




Wellness Clinic, Atlanta Women’s Medical Center, FemHealth USA d/b/a

Carafem, Columbus Women’s Health Organization, P.C., Summit Medical

Associates, P.C., on behalf of themselves, their physicians and other staff, and

their patients; Carrie Cwiak, M.D., M.P.H., Lisa Haddad, M.D., M.S., M.P.H.,

and Eva Lathrop, M.D., M.P.H., on behalf of themselves and their patients,

(collectively, the “Plaintiffs”), filed a Verified Complaint for Declaratory and

Injunctive Relief against Defendants Brian Kemp (in his official capacity as

Governor of the State of Georgia), Christopher M. Carr (in his official capacity

as Attorney General for the State of Georgia), Kathleen Toomey (in her official

capacity as Georgia Commissioner for Department of Public Health), Members

of the Georgia Composite Medical Board in their official capacities (John S.

Antalis, M.D.; Gretchen Collins, M.D.; Debi Dalton, M.D.; E. Daniel DeLoach,

M.D.; Charmaine Faucher, PA-C; Michael Fowler, Sr., C.F.S.P.; Alexander S.

Gross, M.D.; Thomas Harbin, Jr., M.D.; Rob Law, C.F.A.; Matthew W. Norman,

M.D.; David W. Retterbush, M.D.; Andrew Reisman, M.D.; Joe Sam Robinson,

M.D.; Barby J. Simmons, D.O.; and Richard L. Weil, M.D.), LaSharn Hughes,

M.B.A. (in her official capacity as Executive Director of the Georgia Composite

Medical Board), Paul L. Howard, Jr. (in his official capacity as District Attorney

for Fulton County), Sherry Boston (in her official capacity as District Attorney
                                        2
     Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 3 of 47




for the Stone Mountain Judicial Circuit), Julia Slater (in her official capacity as

District Attorney for the Chattahoochee Judicial Circuit), Joyette M. Holmes2

(in her official capacity as District Attorney for the Cobb Judicial Circuit),

Danny Porter (in his official capacity as District Attorney for the Gwinnett

Judicial Circuit), and Meg Heap (in her official capacity as District Attorney for

the Eastern Judicial Circuit) (collectively, the “Defendants”). Doc. No. [1].

      In their Complaint, Plaintiffs, pursuant to 42 U.S.C. § 1983,3 challenge the

constitutionality of Georgia House Bill 481 (hereinafter, “H.B. 481”), which,




      2  In the Complaint, Plaintiffs name John Melvin, in his official capacity as
Interim District Attorney for the Cobb Judicial Circuit, as a Defendant. Doc. No. [1].
On July 1, 2019, Joyette M. Holmes was sworn in as District Attorney for the Cobb
Judicial Circuit. Under Federal Rule of Civil Procedure 25(d), an “officer’s successor
is automatically substituted as a party.” Fed. R. Civ. P. 25(d). Accordingly, the Court
granted Defendants’ Notice of Automatic Substitution and Unopposed Motion for
Appropriate Relief, thereby substituting Joyette Holmes for John Melvin as a party to
this action. Doc. No. [83].
      3   42 U.S.C. § 1983 provides, in relevant part, that:
               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or
               the District of Columbia, subjects, or causes to be subjected,
               any citizen of the United States or other person within the
               jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law,
               suit in equity, or other proper proceeding for redress,
               except that in any action brought against a judicial officer
               for an act or omission taken in such officer’s judicial

                                             3
     Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 4 of 47




inter alia, prohibits abortions after the detection of a fetal heartbeat. H.B. 481 §

4, 155th Gen. Assemb., Reg. Sess. (Ga. 2019). H.B. 481 also recognizes unborn

children as “natural persons” and further defines an “unborn child” as an

embryo/fetus “at any stage of development who is carried in the womb.”

Id. § 3. Plaintiffs assert two causes of action: (1) violation of the Substantive Due

Process right to privacy and liberty under the Fourteenth Amendment to the

United States Constitution; and (2) violation of Due Process under the

Fourteenth Amendment to the United States Constitution.

      On July 23, 2019, Plaintiffs filed a Motion for Preliminary Injunction, in

which they ask the Court to enjoin Defendants from enforcing H.B. 481,

scheduled to take effect on January 1, 2020. Doc. No. [24]. The motion has been

fully brief by the parties. 4 The Court also held a hearing on the motion on

September 23, 2019. This matter is now ripe for review.



             capacity, injunctive relief shall not be granted unless a
             declaratory decree was violated or declaratory relief was
             unavailable.
      4  Defendants Sherry Boston and Paul L. Howard, Jr. filed their own responses
to the motion apart from the other Defendants (hereinafter, the “State Defendants”).
In her response, Defendant Boston contests whether Plaintiffs have standing to bring
claims against her and whether they can overcome her right to immunity under the
Eleventh Amendment. Doc. No. [71]. Defendant Howard does not oppose Plaintiffs’
motion. Doc. No. [75]. Plaintiffs have filed replies to the responses of both the State

                                          4
      Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 5 of 47




 I.    BACKGROUND

       Before entertaining the merits of Plaintiffs’ motion, the Court finds that

an overview of the current state of abortion law, based on United States

Supreme Court precedent, Georgia abortion law and H.B. 481, and the facts set

forth in Plaintiffs’ Complaint is warranted.

       A.    Abortion Law

       The origin of the Supreme Court’s abortion jurisprudence begins with

Roe v. Wade, 410 U.S. 113, 153–54 (1973), in which the Court first held that the

Due Process Clause of the Fourteenth Amendment provides a fundamental

constitutional right of access to abortions. In doing so, the Supreme Court in

Roe declared that the constitutional right of privacy, “founded in the

Fourteenth Amendment’s concept of personal liberty and restrictions upon

state action,” is “broad enough to encompass a woman’s decision whether or

not to terminate her pregnancy.” Id. at 153.

       While the Constitution does not explicitly mention any such right of

privacy, the Supreme Court has recognized, dating as far back to 1891, that an

implied right of privacy, or a guarantee of certain areas or zones of privacy,




Defendants and Defendant Boston. Doc. Nos. [87]; [88].
                                        5
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 6 of 47




exists under the Constitution. Id. at 152; see also Union Pacific R. Co. v.

Botsford, 141 U.S. 250, 251 (1891) (“No right is held more sacred, or is more

carefully guarded by the common law, than the right of every individual to the

possession and control of his own person, free from all restraint or interference

of others, unless by clear and unquestionable authority of law.”). Since that

time, the Court has found that this right of privacy affords constitutional

protections to personal and intimate decisions relating to marriage, procreation,

contraception, family relationships, child rearing, and education. Carey v.

Population Servs., Int’l, 431 U.S. 678, 684–85 (1977); see also Whalen v. Roe, 429

U.S. 589, 599–600 (1977) (noting that the right of privacy includes “the interest

in independence in making certain kinds of important decisions”). The Court

has particularly made clear, in a series of cases, that “[t]he decision whether or

not to beget or bear a child is at the very heart of this cluster of constitutionally

protected choices.” Carey, 431 U.S. at 685. In Griswold v. Connecticut,

381 U.S. 479, 485–86 (1965), the Supreme Court first held that the Constitution

does not permit a State to forbid a married couple from using contraceptives.

The Court later guaranteed that same freedom to unmarried couples. See

Eisenstadt v. Baird, 405 U.S. 438, 454–55 (1972). In Carey, the Supreme Court



                                         6
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 7 of 47




extended constitutional protection to the sale and distribution of contraceptives.

431 U.S. at 701–02.

      These precedents have thus reiterated “the right of the individual,

married or single, to be free from unwarranted governmental intrusion into

matters so fundamentally affecting a person as the decision whether to bear or

beget a child.” Eisenstadt, 405 U.S. at 453; see also Planned Parenthood of Se.

Pa. v. Casey, 505 U.S. 833, 851 (1992) (“These matters, involving the most

intimate and personal choices a person may make in a lifetime, choices central

to personal dignity and autonomy, are central to the liberty protected by the

Fourteenth Amendment.”).

             1.       Roe and the Trimester Framework

      In Roe, the Supreme Court broadened the scope of the constitutional

right of privacy to encompass the abortion decision. 410 U.S. at 154. Yet the

Court in Roe also made clear that this right to abortion is “not absolute” and

thus must be considered against important “state interests as to protection of

health, medical standards, and prenatal life.” 410 U.S. at 154–55.

      Accordingly, the Supreme Court in Roe established a trimester

framework to govern abortion regulations. Under this framework, no State

interest could justify any regulation of abortion during the first trimester of
                                        7
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 8 of 47




pregnancy. Id. at 164 (“For the stage prior to approximately the end of the first

trimester, the abortion decision and its effectuation must be left to the medical

judgment of the pregnant woman’s attending physician.”). During the second

trimester of pregnancy, the Court in Roe concluded that the State’s interest in

the health of the mother is sufficiently compelling to permit regulation of “the

abortion procedure in ways that a reasonably related to maternal health.” Id.

(“For the stage subsequent to approximately the end of the first trimester, the

State, in promoting its interest in the health of the mother, may, if it chooses,

regulate the abortion procedure in ways that are reasonably related to maternal

health.”).

       It is only during the third trimester of pregnancy, when the fetus is

viable, that the State’s interest in “the potentiality of human life” becomes

compelling. Id. at 164–65. Thereafter, the Supreme Court in Roe held that the

State “may, if it chooses, regulate and even proscribe, abortion except where it

is necessary, in appropriate medical judgment, for the preservation of the life

or health of the mother.” Id. This is because, as the Court in Roe stated, at the

point of viability, “the fetus then presumably has the capability of meaningful

life outside the mother’s womb.” Id. at 163.



                                       8
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 9 of 47




            2.     Casey and the Undue Burden Standard

      In Casey, a plurality of the Supreme Court upheld the core holding in

Roe by reaffirming “the right of the woman to choose to have an abortion before

viability and to obtain it without undue influence from the State.” Casey,

505 U.S. at 846. The Court, however, jettisoned both the trimester framework

and strict scrutiny standard established in Roe, finding that State interests in

both a woman’s health and fetal life are present and “substantial” from the

outset of pregnancy. Casey, 505 U.S. at 846, 873. The Court instead held that

“[o]nly where state regulation imposes an undue burden on a woman’s ability

to [choose to terminate or continue her pregnancy before viability] does the

power of the State reach into the heart of the liberty protected by the Due

Process Clause.” Id. at 874; see also id. at 878 (“An undue burden exists, and

therefore a provision of law is invalid, if its purpose or effect is to place a

substantial obstacle in the path of a woman seeking an abortion before the fetus

attains viability.”). Thus, in order “to protect the central right recognized by

[Roe] while at the same time accommodating the State’s profound interest in

potential life,” the Court held that the undue burden analysis—and not the

trimester framework—must be employed. Casey, 505 U.S. at 878.



                                       9
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 10 of 47




      The Supreme Court in Casey nevertheless left the essential holding of

Roe untouched, stating that “[t]he woman’s right to terminate her pregnancy

before viability is the most central principle of [Roe]. It is a rule of law and a

component of liberty we cannot renounce.” Id. at 871. Furthermore, while

acknowledging that advances in neonatal care and maternal care have

advanced viability to an earlier point, the Court dismissed such factual

divergences as having “no bearing on the validity of Roe’s central holding,”

which is that:

             viability marks the earliest point at which the State’s
             interest in fetal life is constitutionally adequate to
             justify a legislative ban on nontherapeutic abortions.
             The soundness or unsoundness of that constitutional
             judgment in no sense turns on whether viability
             occurs at approximately 28 weeks, as was usual at the
             time of Roe, at 23 or 24 weeks, as it sometimes does
             today, or at some moment even slightly earlier in the
             pregnancy, as it may if fetal respiratory capacity can
             somehow be enhanced in the future. Whenever it may
             occur, the attainment of viability may continue to
             serve as the critical fact, just as it has done since Roe
             was decided; which is to say that no change in Roe’s
             factual underpinning has left its central holding
             obsolete, and none supports an argument for
             overruling it.

Casey, 505 U.S. at 860; id. at 846 (“Before viability, the State’s interests are not

strong enough to support a prohibition of abortion or the imposition of a

                                        10
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 11 of 47




substantial obstacle to the woman’s effective right to elect the procedure.”);

see also Gonzales v. Carhart, 550 U.S. 124, 146 (2007) (“Before viability, a State

‘may not prohibit any woman from making the ultimate decision to terminate

her pregnancy.’”) (citing Casey, 505 U.S. at 879).

      This core holding, established by the Supreme Court in Roe and

reaffirmed in Casey and in subsequent cases, is binding upon this Court.

               3.   Stare Decisis and the Binding Precedent Rule

      “The United States federal legal system is structured as a common law

system. This system embodies the rule of stare decisis that courts should not

lightly overrule past decisions because stability and predictability are essential

factors in the proper operation of the rule of law.” McGinley v. Houston,

361 F.3d 1328, 1331 (11th Cir. 2004) (citations and quotations omitted). “In cases

involving questions of federal law the doctrine of stare decisis also implicates

the binding nature of decisions rendered by one federal court over another.”

Id. “A circuit court’s decision binds the district courts sitting within its

jurisdiction while a decision by the Supreme Court binds all circuit and district

courts.” Id.

      It is a “basic principle that district courts must follow the holdings of

their court of appeals and the Supreme Court.” Johnson v. DeSoto Cty. Bd. of
                                       11
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 12 of 47




Comm'rs, 72 F.3d 1556, 1559 n.2 (11th Cir. 1996). “The binding precedent rule

affords a [district] court no . . . discretion where a higher court has already

decided the issue before it.” Id.

      To this regard, the Supreme Court and the Eleventh Circuit have yet to

overrule the Roe and Casey line of cases. Accordingly, this Court, as a district

court, is bound by those decisions and, as stated above, is without discretion to

overrule or otherwise change this abortion law precedent.

      B.     Georgia Abortion Law and H.B. 481

      Prior to the passage of H.B. 481, Georgia law prohibited abortions at

twenty weeks or more “from the time of fertilization,” O.C.G.A. § 31-9B-1(5),

“unless the pregnancy [was] diagnosed as medically futile” or, in reasonable

medical judgment, an abortion was necessary to “avert the death of the

pregnant woman or avert serious risk of substantial and irreversible physical

impairment of a major bodily function of the pregnant woman” or to

“[p]reserve the life of an unborn child.” O.C.G.A. §§ 16-12-141(c)(1)(A–B).

      On March 29, 2019, the Georgia Legislature passed H.B. 481—also known

as the “Living Infants Fairness and Equality (LIFE)” Act. Governor Kemp

signed the bill into law on May 7, 2019. It is set to go into effect on

January 1, 2020. H.B. 481 § 15.
                                       12
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 13 of 47




      H.B. 481 makes a series of amendments to Georgia abortion law.

Section 3 of H.B. 481 amends O.C.G.A. § 1-2-1—which contains the

definition of “Persons and their Rights” that applies throughout the Official

Code of Georgia Annotated (hereinafter, “the Code”)—to define “natural

person” as including “any human being including an unborn child.” Id. § 3(b).

It further defines “unborn child” as “a member of the specifies Homo sapiens

at any stage of development who is carried in the womb.” Id. § 3(e)(2).

      Section 4 of H.B. 481 prohibits abortions if a fetus has been determined

to have a “detectable human heartbeat.” H.B. 481 § 4(b). H.B. 481 accordingly

amends O.C.G.A. § 31-9B-2(a), “relating to physician’s obligation in

performance of abortions,” to require “a determination of the presence of a

detectable human heartbeat, as such term is defined in Code Section 1-2-1.”

Id. § 10. “Abortion”, however, does not include removing an “ectopic

pregnancy” or a “dead” fetus “caused by a spontaneous abortion,” sometimes

referred to as a miscarriage. Id. § 4(a)(1). Section 4 of H.B. 481 contains three

exceptions, permitting otherwise banned abortions where: (1) a physician

determines, in reasonable medical judgment, that a “medical emergency”




                                       13
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 14 of 47




exists; 5 (2) the pregnancy is at or below twenty weeks post-fertilization and is

the result of rape or incest in which an official police report has been filed

alleging the offense of rape or incest; or (3) the physician determines, in

reasonable medical judgment, that the pregnancy is “medically futile.”

Id. §§ 4(b)(1–3).

       Furthermore, a violation of Section 4 of H.B. 481 is punishable by

imprisonment of one to ten years. O.C.G.A. § 16-12-140(b). A patient may also

bring a civil action for a violation of Section 4. H.B. 481 § 4(g). Section 4 provides

affirmative defenses, once a prosecutor proves a prima facie case of a violation

of H.B. 481, if a physician, nurse, physician assistant, or pharmacist “provide[d]

care for a pregnant woman which results in the accidental or unintentional




       5   A “medical emergency” is further defined as:
                a condition in which an abortion is necessary in order to
                prevent the death of the pregnant woman or the
                substantial and irreversible physical impairment of a
                major bodily function of the pregnant woman. No such
                greater risk shall be deemed to exist if it is based on a
                diagnosis or claim of a mental or emotional condition of
                the pregnant woman or that the pregnant woman will
                purposefully engage in conduct which she intends to
                result in her death or in substantial and irreversible
                physical impairment of a major bodily function.
H.B. 481 § 4(a)(3).
                                           14
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 15 of 47




injury or death of an” embryo or fetus, H.B. 481 §§ 4(h)(1–4), and if “[a] woman

sought an abortion because she reasonably believed that an abortion was the

only way to prevent a medical emergency.” H.B. 481 § 4(h)(5).

      Moreover, Sections 7, 8, 9, and 11 of H.B. 481 amend Georgia’s informed

consent and abortion reporting statutes to mandate that the information the

patient receives twenty-four hours before an abortion includes “the presence

of . . . detectable” fetal cardiac activity, id. § 7, to mandate that the Department

of Public Health materials available to abortion patients refer to detectable

cardiac activity, id. § 8, and to reflect the ban on abortion where there is

detectable fetal cardiac activity. Id. § 11.

      Section 5 of H.B. 481 requires the father of an unborn child, as defined

under Section 3 of H.B. 481, to pay child support for the “direct medical and

pregnancy related expenses of the mother of the unborn child.” Id. § 5. Section 6

of H.B. 481 sets monetary damages “[f]or the homicide of an unborn child.”

Id. § 6. Finally, Section 12 allows for a family to claim a personal tax exemption

for an unborn child. Id. § 12.

      C.     Plaintiffs’ Verified Complaint

      Plaintiffs filed their Verified Complaint for Declaratory and Injunctive

Relief against Defendants on June 28, 2019. Doc. No. [1].
                                          15
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 16 of 47




      In Count I of their Complaint, Plaintiffs contend that Section 4 of H.B.

481, which prohibits abortions after a fetal heartbeat is detected, directly

conflicts with Roe’s central holding and thus violates the right to privacy and

liberty as secured by the Fourteenth Amendment to the United States

Constitution. Id. ¶ 73. According to the Complaint, in a typically developing

embryo, cells that eventually form the basis for development of the heart later

in the pregnancy produce cardiac activity that is generally detectable—via

ultrasound—beginning at approximately six weeks LMP.6 Id. ¶ 50. Viability,

however, does not occur until months later. See Roe, 410 U.S. at 160 (“Viability

is usually placed at about seven months (28 weeks) but may occur earlier, even

at 24 weeks.”); Casey, 505 U.S. at 932 n.6 (“The joint opinion agrees with Roe’s

conclusion that viability occurs at 23 or 24 weeks at the earliest.”); see also MKB

Mgmt. Corp. v. Stenehjem, 795 F.3d 768, 772–73 (8th Cir. 2015) (“Today,

viability generally occurs at 24 weeks, but it may occur weeks earlier.”). Even

further, Plaintiffs state that a majority of abortions patients are unable to

confirm their pregnancy and schedule and obtain an abortion prior to six weeks



      6Pregnancy is uniformly measured from the first day of the patient’s last
menstrual period (“LMP”). A full-term pregnancy is approximately forty weeks LMP.
Doc. No. [1], ¶48.
                                        16
      Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 17 of 47




LMP. Id. ¶ 52. Assuming a patient has regular monthly menstrual periods, six

weeks LMP is only two weeks after missing their period. Id. ¶ 53. Prior to and

even after six weeks LMP, many women do not even know they are pregnant—

particularly the women with irregular periods, who have certain medical

conditions, who have been using contraceptives, or who are breastfeeding.

Id. ¶ 52.

        In Count II of their Complaint, Plaintiffs contend that Section 3 of

H.B. 481, which amends O.C.G.A. § 1-2-1 to define “natural person” as

including an unborn child, is unconstitutionally vague in that it is unclear if or

how the definition amends other provisions of the Official Code Georgia

Annotated (hereinafter, “the Code”). Id. ¶ 76. Plaintiffs specifically state that

certain criminal and civil Code provisions, as amended by Section 3 of H.B. 481,

make it impossible for pregnant women and medical providers to know what

actions are forbidden or required, and thus do not provide adequate guidance

as to how they can comply with the law, violating their rights secured to them

by the Due Process guarantees of the Fourteenth Amendment. Id. ¶ 79.

II.     PRELIMINARY MATTERS

        Before discussing the appropriateness of a preliminary injunction, the

Court must address a number of preliminary matters. First, the Court will
                                       17
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 18 of 47




address the standing arguments raised by Defendant Boston and the State

Defendants. Second, the Court will address Defendant Boston’s Eleventh

Amendment immunity arguments.

      A.    Standing

            1.     Standing to Bring Claims Against Defendant Boston

      Defendant Boston argues that Plaintiffs lack standing to seek a

preliminary injunction against her. See Doc. No. [71], pp. 1–2. She asserts that,

because she “believes H.B. 481 is unconstitutional on its face,” there is no case

or controversy between her and the Plaintiffs. Doc. No. [71], p. 2.

      A person “c[an] bring a pre-enforcement suit when he ‘has alleged an

intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute, and there exists a credible

threat of prosecution.’” Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304

(11th Cir. 2017) (quoting Susan B. Anthony List v. Dreihaus, 573 U.S. 149, 159

(2014)). “[P]ersons having no fears of state prosecution except those that are

imaginary or speculative, are not to be accepted as appropriate plaintiffs in

such cases.” Younger v. Harris, 401 U.S. 37, 42 (1971). When plaintiffs “do not

claim that they have ever been threatened with prosecution, that a prosecution

is likely, or even that a prosecution is remotely possible,” they do not allege a
                                       18
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 19 of 47




dispute susceptible to resolution by a federal court. Id. Still, the Eleventh

Circuit has noted that the “credible threat of prosecution” standard is “quite

forgiving.” Wilson v. State Bar of Ga., 132 F.3d 1422, 1428 (11th Cir. 1998)

(citation omitted).

      Plaintiffs state that they provide and will continue to provide treatment

and services which will “undisputedly be criminal under H.B. 481.”

Doc. No. [88], p. 3. They have therefore alleged “an intention to engage in a

course of conduct arguably affected with a constitutional interest” which is

“’proscribed by [the] statute’ they wish to challenge.” Driehaus, 573 U.S. 149 at

162–63 (quoting Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 298,

(1979)). Defendant Boston counters that, even so, there is no credible threat of

prosecution, as she has assured the media and her constituents that H.B. 481

“will not be enforced by her office.” Doc. No. [71], p. 10.

      The Eleventh Circuit has recognized that “[m]id-litigation assurances are

all too easy to make and all too hard to enforce,” which is why “the Supreme

Court has refused to accept them.” W. Ala. Women’s Ctr. v. Williamson, 900

F.3d 1310, 1328 (11th Cir. 2018) (citing Stenberg v. Carhart, 530 U.S. 914, 940

(2000)). In Stenberg, the Supreme Court declined to defer to the Nebraska

Attorney General’s statements that he would “narrowly” interpret a state
                                        19
      Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 20 of 47




abortion statute. 530 U.S. at 940. This was because “precedent warns against

accepting as ‘authoritative’ an Attorney General’s interpretation of state law”

when that interpretation is not binding on state courts or law enforcement

officials. Id. See also Crandon v. U.S., 494 U.S. 152, 177 (1990) (Scalia, J.,

concurring in judgment) (“[W]e have never thought that the interpretation of

those charged with prosecuting criminal statutes is entitled to deference.”).

Similarly, in Williamson, the Eleventh Circuit declined to defer to Alabama’s

non-binding assurances that it would permit broad application of a health

exception in the state’s abortion law. 900 F.3d at 1328.

        While Defendant Boston is a District Attorney and not the Attorney

General or the State, Stenberg and Williamson are analogous. A “prosecutor

has the power to promise to forgo prosecution” under Georgia law—however,

to be binding, “this promise must be limited to prosecution as to specific crimes

or transactions” and must be approved by a court. State v. Hanson, 295 S.E.2d

297, 302 (1982). Because Defendant Boston has not “obtain[ed] court approval

of [any] agreement to forgo prosecution,” her promise not to prosecute under

H.B. 481, however sincere, is not binding on her office or local law enforcement.

Id.



                                       20
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 21 of 47




      Additionally, Defendant Boston argues that recognizing Plaintiffs’

standing against her would “invade the broad prosecutorial discretion

afforded to district attorneys in this state[.]” Doc. No. [71], p. 3. However, this

discretion is precisely what creates the credible threat of prosecution—

Defendant Boston (or her eventual successor) remains free to change her mind.

For these reasons, it cannot be said that Plaintiffs’ fears of prosecution in the

Stone Mountain Judicial Circuit for engaging in conduct that is criminal under

H.B. 481 are “imaginary or speculative.” Younger, 401 U.S. at 42. Therefore,

Plaintiffs have standing against Defendant Boston.

             2.    Standing to Bring Count II: Due Process/Vagueness Claim

      Count II of Plaintiffs’ Complaint states:

             It is unclear if and/or how the new definitions in
             Section 3 of H.B. 481 effectively amend other
             provisions of the Official Code of Georgia Annotated
             that include the term “person” and/or “human being.”
             These terms appear in the Code hundreds of times,
             and they are included in sections of the code that set
             forth the scope of, inter alia, criminal acts and civil
             liability. These provisions and others, as amended by
             the new definitions in Section 3 of H.B. 481, make it
             impossible for pregnant women and medical
             providers to know what actions are forbidden or
             required, and thus do not provide adequate guidance
             as to how they can comply with the law.



                                        21
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 22 of 47




Doc. No. [1], p. 35, ¶¶ 76–77. Plaintiffs argue that, because they are unable to

determine what conduct might expose them to prosecution or liability under

the Code, as amended by Section 3 of H.B. 481, the law violates “rights secured

to them by the Due Process guarantees of the Fourteenth Amendment to the

United States Constitution.” Id. ¶ 79. The State Defendants counter that, “even

if the Act makes other statutes vague or unclear, Plaintiffs have not identified

any concrete, non-speculative ‘course of conduct’ that they plan to take that

would create a ‘credible threat of prosecution’ under those statutes,” and

that they therefore lack standing to raise a vagueness claim. Doc. No. [74],

pp. 18–19.

      To establish standing to bring a vagueness challenge, Plaintiffs must

show that (1) [they] ha[ve] suffered, or imminently will suffer, an injury-in-fact;

(2) the injury is fairly traceable to the operation of the [statute]; and (3) a

favorable judgment is likely to redress the injury.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1253 (11th Cir. 2010) (citing Kelly v. Harris, 331 F.3d 817, 819–20

(11th Cir. 2003)).

      In fact, Plaintiffs have identified several services their practitioners

provide that might expose them to liability under statutes amended by

Section 3’s new personhood definition. Plaintiffs regularly provide treatment
                                        22
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 23 of 47




such as miscarriage management, cancer treatment, amniocenteses, and

hormone therapy, all of which may affect a patient’s pregnancy. Doc. No. [87],

p. 9. 7 Plaintiffs are thus unsure whether providing such services may now

violate statutes like the reckless conduct statute, O.C.G.A. § 16-5-60, which

makes it a criminal offense to “cause bodily harm or to endanger the bodily

safety of another person by consciously disregarding a substantial and

unjustifiable risk that [the] act or omission will cause harm or endanger the

safety of another person.” Id. It remains unclear what kind of conduct might be




       7 The Court notes that Plaintiff SisterSong, unlike the other Plaintiffs, does not
provide medical services. However, the Supreme Court has long recognized that an
organization has standing to raise claims on behalf of its members when its members
are suffering immediate or threatened injury and would otherwise have standing to
sue in their own right, the interests it seeks to protect are germane to their
organization's purpose and neither the claim asserted, nor the relief requested,
requires the participation of individual members in the lawsuit. See Warth v. Seldin,
422 U.S. 490, 511 (1975); Hunt v. Washington State Apple Advert. Comm'n,
432 U.S. 333, 342–43 (1977). “A membership organization, SisterSong organizes with
a large base whose members include Georgians who can become pregnant and need
the freedom to make their own health care decisions, including the decision to end a
pregnancy.” Doc. No. [1], p. 6, ¶ 10. Plaintiff SisterSong’s members thus suffer
immediate or threatened injury. The interests implicated here are germane to the
organization’s purpose of protecting “the human right to reproductive justice,” id.,
and the preliminary injunction requested does not require participation of individual
members in the lawsuit. Plaintiff SisterSong therefore meets the standing
requirements of Warth and Hunt.


                                           23
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 24 of 47




prosecuted for presenting a “substantial and unjustifiable risk” of causing harm

to or endangering the safety of a developing fetus. Id.

       Plaintiffs also argue that practitioners could now be liable for failing to

report conduct that might harm a developing fetus under the child abuse

statute, O.C.G.A. § 19-7-5, which makes physicians mandatory reporters. 8

Other statutes which Plaintiffs argue would be implicated are O.C.G.A. §§ 16-

5-70 (cruelty to children), 16-5-21 (aggravated assault) and 16-12-171 (sale or

distribution to, or possession by, minors or cigarettes and tobacco related

products).

       Furthermore, to the extent Plaintiffs are forced to hypothesize about

ways in which their conduct might violate statutes amended by the new

personhood definition, it is precisely because application of the new personhood

definition is vague and unclear. Defendants have not denied that the above

statutes might now criminalize conduct Plaintiffs engage in—they only argued

that those statutes would not apply to abortions performed before fetal cardiac




       8For example, in oral argument, Plaintiffs argued that a physician might be
criminally liable for failing to report a pregnant patient living with an abusive partner.
That conduct could now be characterized as “endangering a child” under
O.C.G.A. § 19-7-5(b)(6.1).
                                           24
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 25 of 47




activity is detectable. Doc. No. [74], p. 20. The degree to which other medical

treatment provided after detectable fetal cardiac activity is implicated by the

amended statutes remains unclear.

      Application of Section 3’s personhood definition to other Georgia laws

“makes it impossible for [P]laintiffs to do their work with ‘fair notice of conduct

that is forbidden or required.’” Doc. No. [87], p. 9 (quoting FCC v. Fox

Television Stations, Inc., 567 U.S. 239, 253 (2012). They have thus shown that

they have “suffered, or imminently will suffer, an injury-in-fact.” Harrell, 608

F.3d at 1253. This “injury is fairly traceable to the operation” of H.B. 481 because

the uncertainty is rooted in how the Section 3 personhood definition might be

applied to other civil and criminal statutes. Id. Finally, “a favorable judgment

is likely to redress the injury” because a preliminary injunction halts

implementation of H.B. 481, including Section 3’s personhood definition. Id.

Therefore, Plaintiffs have standing to raise their vagueness claim.

      B.     Eleventh Amendment Immunity

      In her response to Plaintiffs’ Motion for Preliminary Injunctive,

Defendant Boston argues that Plaintiffs cannot overcome her established right

(as a state official) to immunity under the Eleventh Amendment. Doc. No. [71],

pp. 2–3. Defendant Boston recognizes the Ex parte Young injunctive relief
                                        25
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 26 of 47




exception to Eleventh Amendment immunity, but asserts that the “exception

only applies to state officials who are ‘clothed with some duty in regard to the

enforcement of the laws of the state, and who threaten and are about to

commence proceedings, either of a civil or criminal nature, to enforce against

parties affected an unconstitutional act.’” Doc. No. [71], p. 15. Defendant Boston

argues that because she “has not enforced or even threatened to enforce H.B.

481 against any of the Plaintiffs, she thus enjoys Eleventh Amendment

immunity from Plaintiffs’ claims.” Id. p. 16.

       “The Eleventh Amendment prohibits a federal court from exercising

jurisdiction over a lawsuit against a state [and its officers], except where the

state has consented to be sued or waived its immunity, or where Congress has

overridden the state’s immunity.” Cross v. Ala. State Dep’t of Mental Health

& Mental Retardation, 49 F.3d 1490, 1502 (11th Cir. 1995) (citations omitted);

see U.S. Const. amend. XI (“[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State . . . .”).9



       9 Eleventh Amendment immunity is a threshold issue that is “in the nature of
a jurisdictional bar” to be decided early in the litigation. Bouchard Transp. Co. v. Fla.
Dep’t of Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir. 1996).
                                           26
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 27 of 47




      “Under the doctrine enunciated in Ex parte Young, 209 U.S. 123

(1908), . . . . a suit alleging a violation of the federal constitution against a state

official in [her] official capacity for injunctive relief on a prospective basis is not

a suit against the state, and, accordingly, does not violate the Eleventh

Amendment.” Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011) (citations

omitted); see also Alden v. Maine, 527 U.S. 706, 756–57 (1999) (“The rule [of

sovereign immunity], however, does not bar certain actions against state

officers for injunctive or declaratory relief.”) and Will, 491 U.S. at 71 n.10 (“Of

course a state official in his or her official capacity, when sued for injunctive

relief, would be a person under § 1983 because ‘official-capacity actions for

prospective relief are not treated as actions against the State.’”).

       “[A] court need only conduct a ‘straightforward inquiry’ into whether

the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Verizon Maryland, Inc. v. Pub. Serv.

Comm’n of Md., 535 U.S. 635, 636 (2002); cf. League of Women Voters of Ohio

v. Brunner, 548 F.3d 463, 474 (6th Cir. 2008) (indicating that the focus of the

inquiry into whether suit lies under Ex parte Young is on the allegations of the

complaint only). “Prospective relief is designed to avoid future harm.” Luckey



                                          27
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 28 of 47




v. Harris, 860 F.2d 1012, 1017 (11th Cir. 1988) (citing Swift & Co. v. United

States, 276 U.S. 311, 326 (1928)).

      As correctly noted by Plaintiffs, in Summit Medical Associates., P.C. v.

Pryor, 180 F.3d 1326 (11th Cir. 1999), the Eleventh Circuit rejected an argument

that was similar to the one presently raised by Defendant Boston. In the Summit

case, the Eleventh Circuit considered a challenge to an Alabama abortion ban.

The State Defendants asserted an Eleventh Amendment defense, which the

district court rejected under the Ex parte Young exception. 180 F.3d at 1333. In

affirming the district court, the Eleventh Circuit noted that the plaintiffs

“unquestionably [sought] prospective relief—a declaratory judgment that the

partial-birth and post-viability abortion statutes are unconstitutional.” Id. at

1339. The Eleventh Circuit also held that the plaintiffs “sufficiently alleged an

ongoing and continuous violation of federal law,” even though the State

Defendants had not yet initiated prosecution or specifically threatened the

plaintiffs with prosecution. Id. at 1339. In doing so, the Eleventh Circuit

appeared to recognize that any enforcement directive could be withdrawn. Id.

      Similarly, here, in their Complaint, Plaintiffs unquestionability seek

prosecutive relief and sufficiently allege an ongoing and continuous violation



                                       28
       Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 29 of 47




of federal law. Plaintiffs’ claims against Defendant Boston fall within the Ex

parte Young exception and Defendant Boston’s arguments to the contrary, fail.

III.     DISCUSSION

         A.    Preliminary Injunction

         Turning now to the motion currently before the Court, Plaintiffs seek

immediate relief from this Court in the form of a preliminary injunction.

Doc. No. [24]. The Court may grant a preliminary injunction only if: (1)

Plaintiffs have a substantial likelihood of success on the merits; (2) Plaintiffs

will suffer irreparable injury without injunctive relief; (3) the injury to Plaintiffs

outweighs the damage caused to Defendants; and (4) an entry of relief in

Plaintiffs’ favor is in the public interest. McDonald’s Corp. v. Robertson,

147 F.3d 1301, 1306 (11th Cir. 1998). Further, “[a]t the preliminary injunction

stage, a district court may rely on affidavits and hearsay materials which would

not be admissible evidence for a permanent injunction, if the evidence is

‘appropriate given the character and objectives of the injunctive proceeding.’”10




         In the case sub judice, the Court has reviewed the Plaintiffs’ Verified
         10

Complaint, which serves as the equivalent of an affidavit. See Sears v. Roberts, 922
F.3d 1199, 1206 (11th Cir. 2019) and Stallworth v. Tyson, 578 F. App’x 948, 950 (11th
Cir. 2014). The Court has also reviewed the declaration of Plaintiffs’ Counsel, Sean
Young, and certified transcripts of the relevant Georgia General Assembly

                                         29
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 30 of 47




Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995).

The Court now addresses each of the four factors in turn.

             1.     Substantial Likelihood of Success on the Merits

                    i.    Count I: Substantive Due Process

      The Court first concludes, based on current Supreme Court precedent,

that Plaintiffs are likely to succeed on the merits of Count I of their Complaint.

      In Count I of their Verified Compliant, Plaintiffs argue that, “[b]y

prohibiting an individual from making the ultimate decision whether to

continue or to terminate a pregnancy prior to viability, H.B. 481 violates

Georgians’ right to privacy and liberty secured by the Fourteenth Amendment

to the United States Constitution.” Doc. No. [1], p. 34, ¶ 73. Before the Supreme

Court’s decision in Casey, a plaintiff bringing a facial challenge to a statute had

the difficult burden of establishing “that no set of circumstances exists under

which the Act would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1986)

(applying the “no set of circumstances” test to a facial challenge to the Bail

Reform Act of 1984). However, the plurality in Casey enunciated a more

relaxed standard for facial challenges to abortion laws: if “in a large fraction of



proceedings attached as       exhibits   to   Plaintiffs’   Motion   for   Preliminary
Injunction. Doc. No. [24].
                                         30
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 31 of 47




the cases in which the [abortion law] is relevant, it will operate as a substantial

obstacle to a woman’s choice to undergo an abortion,” the law is invalid.

505 U.S. at 895. “[I]n considering facial challenges to abortion restrictions, every

circuit, with one exception, has applied Casey’s test rather than Salerno’s more

restrictive ‘no set of circumstances’ test.” Cincinnati Women’s Servs. v. Taft,

468 F.3d 361, 367 (6th Cir. 2006) (citations omitted).11

       The Verified Complaint states that, because “[p]rior to and even after six

weeks lmp, many women do not know they are pregnant,” “[t]he great

majority of abortion patients are simply not able to confirm a pregnancy

and schedule and obtain an abortion before 6 weeks lmp.” Doc. No. [1], p. 24,

¶¶ 51–52. This is why “[t]he great majority of abortions take place at or after




       11 The Court notes that the State Defendants also cite Salerno in the vagueness
section of their Response Brief. Doc. No. [74], p. 19. Defendants confuse Plaintiffs’
vagueness challenge with their facial 14th Amendment challenge. As discussed
above, the question of whether Salerno should apply or whether that rule has been
replaced by Casey’s “large-fraction test” applies to Plaintiffs’ claim that the statute is
facially unconstitutional. “The ‘void for vagueness’ argument is an entirely separate
issue for which the test, in its simplest terms, is whether the statute ‘give[s] the person
of ordinary intelligence a reasonable opportunity to know what is prohibited so that
he may act accordingly.’” Evans v. Kelley, 977 F. Supp. 1283, fn.27 (E.D. Mich. 1997)
(citing Grayned v. City of Rockford, 408 U.S. at 108). “Defendants have not cited, and
the Court has not found, any ‘void for vagueness’ cases in which a statute or ordinance
withstands a void for vagueness challenge and is found to be constitutional because
the statute might not be vague in ‘some particular circumstances.’” Id.
                                            31
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 32 of 47




six weeks lmp.” Id. ¶ 54. “In a typically developing embryo, cells that

eventually form the basis for development of the heart later in pregnancy

produce cardiac activity that is generally detectible—via ultrasound—

beginning at approximately six weeks lmp.” Id. ¶ 50. Plaintiffs have therefore

met their burden of showing that H.B. 481, in prohibiting abortions after a fetal

heartbeat is detectable, would operate as “a substantial obstacle to a woman’s

choice to undergo an abortion” in “a large fraction” of relevant cases. Casey,

505 U.S. at 895.

      Furthermore, as discussed above in detail, the Supreme Court has

repeatedly and unequivocally held that a State may not ban abortion prior to

viability. See, e.g., Casey, 505 U.S. at 879 (“[A] State may not prohibit any

woman from making the ultimate decision to terminate her pregnancy before

viability.”); Roe, 410 U.S. at 153–54; see also Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292, 2299 (2016); Stenberg, 530 U.S. at 921. By

prohibiting abortions once a fetal heartbeat is detected, months before the point

of viability, Section 4 of H.B. 481 does exactly that.

      In the face of this clear Supreme Court precedent, established nearly a

half-century ago in Roe and reaffirmed decades later in Casey and subsequent

cases, the State Defendants insist that the law on this matter is “unsettled.”
                                        32
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 33 of 47




Doc. No. [74], p. 10. The Court, however, disagrees. The State Defendants

further insist that the Supreme Court has recognized the State’s interest in

protecting the life of the unborn and that the “precise contours” of that interest

remain undefined. Id. at p. 3. What is clearly defined, however, is that under

no circumstances whatsoever may a State prohibit or ban abortions at any point

prior to viability, no matter what interests the State asserts to support it.

See Casey, 505 U.S. at 846, 879 (“Before viability, the State’s interest are not

strong enough to support a prohibit of abortions . . . . [A] State may not prohibit

any woman from making the ultimate decision to terminate her pregnancy

before viability.”).

      The Court also notes that several lower and intermediate federal courts

have uniformly and repeatedly struck down similar attempts to ban abortions

prior to viability. See, e.g., Stenehjem, 795 F.3d at 773 (North Dakota fetal

heartbeat law was an unconstitutional prohibition on pre-viability abortions);

Edwards v. Beck, 786 F.3d 1113, 1117 (8th Cir. 2015), cert. denied, 136 S.Ct. 895

(2016) (Arkansas law prohibiting abortions where fetal heartbeat was detected

and gestational age was 12 weeks or more was unconstitutional); Isaacson v.

Horne, 716 F.3d 1213, 1227 (9th Cir. 2013), cert. denied, 134 S.Ct. 905 (2014)

(Arizona law prohibiting abortions at 20 weeks gestational age was
                                        33
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 34 of 47




unconstitutional); Preterm-Cleveland v. Yost, No. 1:19-cv-00360 (S. D. Ohio

Sept. 3, 2019) (order granting preliminary injunction) (finding plaintiffs were

likely to prove Ohio heartbeat bill was an unconstitutional prohibition on pre-

viability abortions); Jackson Women’s Health Org. v. Dobbs, No. 3:18-cv-171-

CWR-FKB (S.D. Miss. May 24, 2019) (order granting preliminary injunction)

(finding Plaintiffs were likely to prove Mississippi heartbeat bill was an

unconstitutional prohibition on pre-viability abortions); EMW Women’s

Surgical Ctr. v. Beshear, 2019 WL 1233575, No. 3:19-cv-178-DJH (W.D. Ky.

March 15, 2019) (order granting temporary restraining order) (finding Plaintiffs

had a strong likelihood of success on the merits of their constitutional objection

to Kentucky abortion bill); Planned Parenthood of Ind. And Ky., Inc. v. Comm’r

Ind. Dep’t of Health, 194 F.Supp.3d 818 (S.D. Ind. 2016) (order granting

preliminary injunction) (holding that plaintiffs were likely to succeed on the

merits of their constitutional objections to the Indiana abortion bill).

      The State Defendants’ attempt to characterize H.B. 481’s pre-viability

abortion ban as merely a pre-viability abortion “restriction” is equally

unavailing. Doc. No. [74], p. 9 (citing Gonzales in support of their argument

that “the Supreme Court has never held that a pre-viability abortion restriction

is per se unlawful”). By banning abortions after a fetal heartbeat is detected, H.B.
                                        34
   Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 35 of 47




481 prohibits women from making the ultimate decision to terminate her

pregnancy at a point before viability. See, e.g., Edwards, 786 F.3d at 1117

(rejecting the assertion that a twelve-week ban is a “regulation, not a ban”).

H.B. 481’s limited exceptions do not save it from being an otherwise

unconstitutional pre-viability abortion ban. See Casey, 505 U.S. 846, 879; see

also W. Ala. Women’s Ctr., 299 F. Supp. 3d at 1283.

      Moreover, aside from the pre-viability abortion ban in Section 4,

Plaintiffs correctly point out that Section 3 of H.B. 481 faces a different yet

equally concerning problem. Doc. No. [24-1], pp. 7–8. Section 3 amends

O.C.G.A. § 1-2-1 by redefining “natural person” to include “any human being

including an unborn child” and by defining “unborn child” as an embryo/fetus

“at any stage of development who is carried in the womb.” H.B. 481 § 3. This

precise definition, however, was considered and rejected by the Supreme Court

in Roe. Specifically, in Roe, the Supreme Court considered whether a “person,”

as used in the Fourteenth Amendment, includes an unborn child. 410 U.S.

at 157. The Court noted that the Fourteenth Amendment speaks only of persons

“born or naturalized in the United States,” and that the use of the word has

application only postnatally. Id. Therefore, the Court in Roe ultimately

concluded that the word “person” does not include the unborn and, thus,
                                      35
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 36 of 47




rejected the notion that an embryo/fetus is entitled to Fourteenth Amendment

protection. Id. at 158.

      Ultimately, the State Defendants fail to refute the critical fact that H.B.

481, by prohibiting a woman from terminating her pregnancy after a fetal

heartbeat is detected, bans abortions prior to the point of viability. As this

prohibition is in direct conflict with current Supreme Court precedent, which

this Court is bound by and must follow, Plaintiffs have therefore established a

substantial likelihood of success on the merits with respect to Count I.

                    ii.   Count II: Due Process/Vagueness

      The Court also concludes that Plaintiffs are likely to succeed on the

merits of Count II of their Complaint.

      “It is a basic principle of due process that an enactment is void for

vagueness if its prohibitions are not clearly defined.” Grayned v. City of

Rockford, 408 U.S. 104, 108 (1972). There are two kinds of statutes which are

unconstitutionally vague. First, laws that fail to give “the person of ordinary

intelligence a reasonable opportunity to know what is prohibited” are

unconstitutionally vague. Id. (footnotes omitted). Second, because “laws must

provide explicit standards for those who apply them,” a law is

unconstitutionally vague if it “impermissibly delegates basic policy matters to
                                         36
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 37 of 47




policemen, judges, and juries for resolution on an ad hoc and subjective basis,

with the attendant dangers of arbitrary and discriminatory applications.” Id. at

108–09 (footnotes omitted). The Supreme Court has “recognized recently that

the more important aspect of vagueness doctrine ‘is not actual notice, but the

other principal element of the doctrine—the requirement that a legislature

establish minimal guidelines to govern law enforcement.’” Kolender v. Lawson,

461 U.S. 352, 357–58 (1983) (quoting Smith v. Goguen, 415 U.S. 566, 574 (1974)).

      Defendants argue that H.B. 481 cannot be vague, as its personhood

definition is “clear and straightforward”: “’Natural person’ means any human

being including an unborn child,” and “unborn child” is defined as “a member

of the species Homo sapiens at any stage of development who is carried in the

womb.” Doc. No. [74], p. 20; H.B. 481 § 3(b). But Plaintiffs do not argue that the

definition itself is vague. Rather, they object to application of the new definition

throughout the Code.

       Section 3 amends “Chapter 2 Title 1 of the O.C.G.A., relating to persons

and their rights . . . by revising Code Section 1-2-1.” H.B. 481 § 3(b).

O.C.G.A. § 1-2-1 defines “natural persons,” which would now mean “any

human being including an unborn child.” Id. O.C.G.A. § 1-3-2 states: “As used

in this Code or in any other law of this state, defined words shall have the
                                        37
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 38 of 47




meanings specified, unless the context in which the word or term is used clearly

requires that a different meaning be used.” Defendants have not contested that

H.B. 481 § 3(b) will thus amend any Georgia statute which includes the term

“natural person” or “human being.”

      Instead, Defendants argue that Plaintiffs’ argument rests on a “highly

implausible reading of the relevant statutes.” Doc. No. [74], p. 20. For example,

because “[p]re-heartbeat abortions were legal in Georgia both before and after

the enactment of [H.B. 481],” and the reckless conduct statute criminalizes only

conscious disregard of unjustifiable risks of harm, “no citizen could reasonably

believe that pre-heartbeat abortions could be prosecuted” as unjustifiable. Id.

at 20–21. As for the applicability of the aggravated assault statute,

Defendants note that O.C.G.A. § 16-5-21 expressly excludes abortions. See

Doc. No. [74], p. 21.

      By making these arguments, Defendants acknowledge that Section 3’s

personhood definition will change the operation of each Code section including

“natural person” or “human being.” They argue that pre-cardiac activity

abortions will not be prosecuted under the reckless conduct or aggravated

assault statutes. However, they have failed to address (1) post-cardiac activity,

pre-viability abortions, (2) any other medical procedure which has potential to
                                       38
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 39 of 47




adversely affect a patient’s pregnancy—either before or after fetal cardiac

activity is detectable, or (3) other statutes including “natural person” which

might now prohibit conduct which was not prohibited previously.

      These unanswered questions leave Plaintiffs unclear as to “whether and

when clinicians could face criminal prosecution” for providing comprehensive

gynecological care, “including family planning, abortion, miscarriage

management, hormone therapy, and cancer screening and treatment.” Doc. No.

[87], p. 8–9. Plaintiffs have thus met their burden of a likelihood of success on

the merits of their claim that Section 3(b) lacks “sufficient definiteness [so] that

ordinary people can understand what conduct is prohibited.” Kolender, 461

U.S. at 357.

      Plaintiffs also have a likelihood of success in showing that Section 3’s

personhood definition leaves them open to arbitrary or discriminatory

enforcement. Where a “statute permit[s] ‘a standardless sweep [that] allows

policemen, prosecutors, and juries to pursue their personal predilections,’” it is

unconstitutionally vague. Kolender, 461 U.S. at 358 (quoting Smith, 415 U.S. at

575). For example, while it is Defendants’ position that pre-heartbeat abortions

would be “justifiable,” and therefore not criminally reckless, the personhood

definition explicitly includes fetuses at all stages of development. See H.B. 481
                                        39
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 40 of 47




§ 3(b). This means an individual prosecutor who believed a pre-heartbeat

abortion is unjustifiable would have authority under the statute to press

charges against the practitioner—Defendants’ current litigation position

notwithstanding. H.B. 481 § 3(b) changes the definition of a natural person in

Georgia, but Defendants have been unable to point to any guidance for law

enforcement or the judiciary on how to implement that change throughout the

Code.12

             2.    Irreparable Harm

      Plaintiffs have also shown that, absent a preliminary injunction, they will

suffer irreparable harm. By banning pre-viability abortions, H.B. 481 violates

the constitutional right to privacy, which, in turn, inflicts per se irreparable

harm on Plaintiffs. See Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v.

City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990) (“The only area of

constitutional jurisprudence where we have said that an on-going violation

constitutes irreparable injury is the area of [F]irst [A]mendment and right of



      12 The current disagreement among Georgia District Attorneys as to the
constitutionality of H.B. 481 suggests that different prosecutors might take very
different stances regarding enforcement of criminal laws implicated by Section 3’s
personhood definition. Compare Doc. No. [71] (Defendant Boston’s Response in
Opposition to Plaintiffs’ Motion for Preliminary Injunction) with Doc. No. [75]
(Defendant Howard’s Response to Plaintiffs’ Motion for Preliminary Injunction).
                                       40
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 41 of 47




privacy jurisprudence.”). “[T]he right of privacy must be carefully guarded for

once an infringement has occurred it cannot be undone by monetary relief.”

Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit

B. 1981). Accordingly, “courts presume that violations to the fundamental

right to privacy are irreparable.” Planned Parenthood, Se., Inc. v. Bentley,

951 F. Supp. 2d 1280, 1289 (M.D. Ala. 2013) (citing Deerfield, 661 F.2d at 338

(finding a conclusion that the constitutional right to privacy was threatened by

ban on abortions facilities “mandates a finding of irreparable injury”)).

Accordingly, the Court finds that this factor weighs in favor of Plaintiffs.

             3.    Balance of Hardships

      Plaintiffs argue that, while they “and their patients will suffer numerous

irreparable harms without an injunction, Defendants will suffer no injury

whatsoever” because Plaintiffs seek only to “preserve the status quo of nearly

five decades.” Doc. No. [24-1], p. 23. The Court agrees. To be sure, Casey

recognized the State’s “important and legitimate interest in preserving and

protecting the health of the pregnant woman [and] in protecting the

potentiality of human life.” 505 U.S. at 875–76 (quoting Roe, 410 U.S. at 162).

However, Casey was clear that “weight [of the State’s interest] is insufficient to

justify a ban on abortions prior to viability even when it is subject to certain
                                       41
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 42 of 47




exceptions.” Id. (emphasis added). Because a preliminary injunction preserves

the status quo before the entry of a final order, see Univ. of Tex. v. Camenisch,

451 U.S. 390, 395 (1990), Plaintiffs’ requested relief will leave the Defendants in

the same position they occupy now, and have occupied for nearly 50 years. This

factor weighs in favor of Plaintiffs. See also Preterm-Cleveland v. Yost, No.

1:19-cv-00360 (S. D. Ohio Sept. 3, 2019) (order granting preliminary injunction).

             4.    Public Interest

      “The public interest is promoted by the robust enforcement of

constitutional rights.” See id. (quoting Am. Freedom Def. Initiative v. Suburban

Mobility Auth. For Reg’l Transp., 698 F.3d 885, 896 (6th Cir. 2012)). It is in the

public interest, and is this Court’s duty, to ensure constitutional rights are

protected. Because “the constitutional liberty of the woman to have some

freedom to terminate her pregnancy” is implicated here, and because a

preliminary injunction preserves the status quo, the public interest factor

weighs in favor of Plaintiffs. Casey, 505 U.S. at 869.

      B.     Severability

      In their response in opposition to Plaintiffs’ Motion for Preliminary

injunction, the State Defendants argue that the requested injunction is “grossly

overbroad” and that there is no basis for enjoining anything beyond H.B. 481’s
                                        42
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 43 of 47




limitations on abortion. Doc. No. [74], pp. 5, 24. Defendants assert that even if

other sections of H.B. 481 are declared invalid, Section 5 (pertaining to child

support), Section 6 (pertaining to tort recovery), and Section 12 (pertaining to a

tax exemption) are not unconstitutional and severable. Doc. No. [74], p. 24. In

support of their argument, Defendants reference the severability clause

contained in H.B. 481, Section 14. Id. Said clause states in relevant part:

“All provisions of this Act shall be severable in accordance with Code

Section 1-1-3.”13



      13  O.C.G.A. § 1-1-3 pertains to invalid or unconstitutional code provisions and
states in relevant part:
             Except as otherwise specifically provided in this Code or
             in an Act or resolution of the General Assembly, in the
             event any title, chapter, article, part, subpart, Code section,
             subsection, paragraph, subparagraph, item, sentence,
             clause, phrase, or word of this Code or of any Act or
             resolution of the General Assembly is declared or
             adjudged to be invalid or unconstitutional, such
             declaration or adjudication shall not affect the remaining
             portions of this Code or of such Act or resolution, which
             shall remain of full force and effect as if such portion so
             declared or adjudged invalid or unconstitutional were not
             originally a part of this Code or of such Act or resolution.
             The General Assembly declares that it would have enacted
             the remaining parts of this Code if it had known that such
             portion hereof would be declared or adjudged invalid or
             unconstitutional. The General Assembly further declares
             that it would have enacted the remaining parts of any
             other Act or resolution if it had known that such portion

                                           43
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 44 of 47




       “Severability is . . . a matter of state law.” Leavitt v. Jane L., 518 U.S. 137,

139 (1996). The Supreme Court of Georgia has stated:

             It is generally held that a saving (severability)
             clause . . . is only an aid to construction, and is not an
             absolute command. It merely creates a presumption
             in favor of separability, and does not authorize the
             court to give to the statute an effect altogether
             different from that sought by it when considered as a
             whole. It in no way alters the rule that in order to hold
             one part of a statute unconstitutional and uphold
             another part as separable, they must not be mutually
             dependent upon each other.

City Council of Augusta v. Mangelly, 243 Ga. 358, 363, 254 S.E.2d 315, 320 (1979)

(citing Carter v. Carter Coal Co., 298 U.S. 238 (1936)) (quotations omitted).

      A review of Sections 5, 6, and 12 shows that they each contain language

that references the definition of a “detectable human heartbeat, as such term is

defined in Code Section 1-2-1,” which is Section 3 of H.B. 481. Doc. No. [1],

pp. 44, 47. In other words, Sections 5, 6, and 12 are mutually dependent on

Section 3 of H.B. 481. If Section 3 is subject to the injunction, Sections 5, 6, and




             thereof would be declared or adjudged invalid or
             unconstitutional unless such Act or resolution contains an
             express provision to the contrary.
O.C.G.A. § 1-1-3.


                                         44
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 45 of 47




12 are not complete code sections without the definitional language of Section

3/Code Section 1-2-1.

      The Court recognizes the legislative intent to provide the benefits

described in Sections 5, 6, and 12. However, those Sections are incomplete

without the operative definitional language in Code Section 1-2-1. Without the

definition, it is not possible to identify those Georgians who would qualify for

the benefits. Accordingly, for purposes of the preliminary injunction, the Court

declines to sever any portions of H.B. 481. The entire bill is subject to the

injunction.

      C.      Propriety of a Preliminary Injunction

      The State Defendants and Defendant Boston challenge the propriety of a

preliminary injunction at this stage of the case. Doc. Nos. [71], p. 23, [72], p. 4.

Collectively, these Defendants assert that a preliminary injunction is premature

and unnecessary, because a final judgment can be reached in advance of

H.B. 481’s January 1, 2020 effective date. Id.

      In their reply brief, Plaintiffs concede that the case can be resolved

expeditiously, but only on the current record, i.e., without the discovery period

that Defendants have requested in the Joint Preliminary Report. Doc. No. [90].



                                        45
      Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 46 of 47




        As stated at the hearing, this Court has determined that discovery is

appropriate for this case and that the four-month discovery track provided for

by the Court’s Local Rules is applicable. To this regard, final judgment will not

be reached in advance of H.B. 481’s effective date and injunctive relief is

appropriate to maintain the status quo of the parties during the pendency of

this lawsuit. See Cate v. Oldham, 707 F.2d 1176, 1185 (11th Cir. 1983)

(“maintenance of the status quo is the primary purpose of preliminary

injunctive relief . . . .”) and Reprod. Health Servs. of Planned Parenthood v.

Parson, 389 F. Supp. 3d 631, 637 (W.D. Mo. 2019) (“Enjoining new legislation

pending litigation and before the effective date seems to be a method of

preserving the status quo during the pendency of the lawsuit.”).

IV.     CONCLUSION

        For the foregoing reasons, and in light of binding precedent, the Court

determines that Plaintiffs have met their burden for the issuance of a

preliminary injunction. Therefore, the Court GRANTS Plaintiffs’ Motion for a

Preliminary Injunction. Doc. No. [24]. The Court hereby ORDERS that

Defendants, and all their respective officers, successors in office, agents,

servants, employees, attorneys, and persons acting in concert or participation

with them, are PRELIMINARILY ENJOINED from enforcing H.B. 481
                                       46
    Case 1:19-cv-02973-SCJ Document 97 Filed 10/01/19 Page 47 of 47




(Georgia General Assembly 2019–20 Legislative Session). This preliminary

injunction remains in effect until further order from this Court. As a result, the

State of Georgia’s abortion laws that were in effect prior to the passage of

H.B. 481 remain in effect.

       Consistent with the foregoing reasons and in the absence of a request

from Defendants, the Court, in the exercise of its discretion, waives the bond

requirement set forth in Federal Rule of Civil Procedure 65(c).14

       IT IS SO ORDERED this 1st day of October, 2019.



                                          s/Steve C. Jones____________________
                                          HONORABLE STEVE C. JONES
                                          UNITED STATES DISTRICT JUDGE




       14 “[I]t is well-established that ‘the amount of security required by [Rule 65(c)]
is a matter within the discretion of the trial court . . . [, and] the court may elect to
require no security at all.’” BellSouth Telecomms., Inc. v. MCIMetro Access
Transmission Servs., LLC, 425 F.3d 964, 971 (11th Cir. 2005).
                                           47
